                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES -- GENERAL

Case No.      CV 20-5969-JFW(MAAx)                                               Date: May 24, 2021

Title:        Jaclyn A. Kerrigan -v- Allstate Insurance Company, et al.

PRESENT:
             HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                                  None Present
              Courtroom Deputy                                Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                    ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                 None

PROCEEDINGS (IN CHAMBERS):                ORDER TO SHOW CAUSE RE: SANCTIONS

      Plaintiff Jaclyn A. Kerrigan (“Plaintiff”) is ordered to show cause, in writing, on or before May
25, 2021, why Plaintiff should not be sanctioned in the amount of $1,500 and why Plaintiff’s
Opposition (Docket No. 34) to Defendants’ Motion for Summary Judgment (Docket No. 24),
should not be stricken for Plaintiff’s violation of the Court’s Order, filed May 18, 2021 (Docket No.
39). Notwithstanding the example provided by the Court’s Order, Plaintiff re-filed the Declaration of
Derek L. Tabone on May 19, 2021 (Docket No. 40), and completely failed to include a description
of each exhibit.

       No oral argument on this matter will be heard unless otherwise ordered by the Court. See
Fed. R. Civ. P. 78; Local Rule 7-15. The Order will stand submitted upon the filing of the response
to the Order to Show Cause. Failure to respond to the Order to Show Cause will result in the
imposition of sanctions and the striking of Plaintiff’s Opposition.

         IT IS SO ORDERED.




                                             Page 1 of 1                         Initials of Deputy Clerk sr
